DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 1, 17 and 18, adding claims 22 – 24 and canceling claims 19 – 21 by the amendment submitted by the applicant(s) filed on February 22, 2021.  Claims 1 – 18 and 22 – 24 are pending in this application.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 1, 3, 5 – 6, 8, 10 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, examiner submitted on the PTO-892 form, filed in June 12, 2020).


    PNG
    media_image1.png
    253
    816
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    253
    816
    media_image2.png
    Greyscale

     
Regarding claims 1 and 3, Han discloses a layered structure, comprising: 

an active quantum well region (see Figure 1, Character 130 and paragraphs [0015, 0019 and 0040 – 0041]) epitaxially grown over the first porous multilayer (see Annotation Figure 2A, Character 1), and 
a stack of the first porous multilayer (see Annotation Figure 2A, Character 1), at least a first part of the active quantum well region (see Figure 1, Character 130) that aligns with the first porous multilayer (see Annotation Figure 2A, Character 1).
Han discloses a porous multilayer (see Annotation Figure 2B, Abstract and paragraphs [0010 – 0014, 0016 – 0019, 0039, 0040, 0044, 0051 and 0062 – 0064]) the porosity is uniform across the device (see paragraph [0044]) and a second DBR (see Figure 1, Character 150 and paragraphs [0040 – 0041 and 0067]).  Han discloses the claimed invention except for a second porous multilayer having the first porosity over the active quantum well region, wherein edges of the second porous multilayers align with edges of the first porous multilayers and the second porous multilayer allows a first light 
Annotation Figure 1

    PNG
    media_image3.png
    177
    240
    media_image3.png
    Greyscale


Han discloses the edges of the second porous multilayers align with edges of the first porous multilayers (see Figure 1 and Annotation Figure 2, the word align definition; “to bring into alignment”.  Alignment definition; “the act of aligning or state of being aligned especially: the proper positioning in relation to each other”.  Following the definition of alignment, the examiner believe that the edges of the first and the second porous multilayers are aligned with the proper positioning in relation to each other (see Figure 1).

Regarding claim 5, Han discloses the first porous multilayer (see Annotation Figure 2A, Character 1) and the second porous multilayer (see Annotation Figure 2B, 
wherein the layered structure further comprises: 
a fourth porous multilayer (see Annotation Figure 2B, Character 4, as “Fourth porous multilayer”) having a second porosity (Examiner considered the second porosity same of first porosity.) over the active quantum well region (see Figure 1, Character 130), 
wherein the second porous multilayer (see Annotation Figure 2B, Character 2, please see rejection in claim 1) and the fourth porous multilayer (see Annotation Figure 2B, Character 4, as “Fourth porous multilayer”) are porous portions of a bulk layer (see Figure 1, Character 140, the reference called “semiconductor layer” and paragraph [0040]) grown over the active quantum well region (see Figure 1, Character 130), and 
wherein the third porous multilayer (see Annotation Figure 2A, Character 3 as “Third porous multilayer”) and the fourth porous multilayer (see Annotation Figure 2B, Character  4, as “Fourth porous multilayer”) aligns with a second  region 
    
Regarding claims 6 and 8, Han discloses the first porous multilayer (see Annotation Figure 2A, Character 1), the second porous multilayer (see Annotation Figure 2B, Character 2, please see rejection in claim 1), third porous multilayer (see Annotation 2A, Character 3,  please see rejection in claim 5), fourth porous multilayer (see Annotation Figure 2B, Character 4, please see rejection in claim 5), a bulk layer (see Figure 1, Character 140, the reference called “semiconductor layer” and paragraph [0040]), an active quantum well region (see Figure 1, Character 130 and paragraphs [0015, 0019 and 0040 – 0041]) and a DBRs (see Figure 1, Character 110 and 150, and Annotation Figures 2A and 2B, Characters 110a and 150a, and paragraphs [0040 – 0041 and 0067]).  
Han discloses the claimed invention except for the first porous multilayer and the third porous multilayer have different dimensions or different porosities, and the second porous multilayer and the fourth porous multilayer have different dimensions or different porosities and wherein the bulk layer has a plurality of spatially distributed porous multilayers, each porous multilayer from the plurality having a porosity selected to yield a specific reflectivity of the each porous multilayer to allow a light wave at a specific wavelength to pass through. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify and/or replace the DBRs to the laser of Han by porous multilayer (see Annotation Figures 2A and 2B, Characters 1 – 4), because could be used in reflective structures for integrated optical devices and when both DBRs have porous multilayer provide highly 

Regarding claim 10, Han discloses the second porous multilayer (see Annotation Figure 2B, Character 2, please see rejection in claim 1) and the fourth porous multilayer (see Annotation Figure 2B, Character 4, please see rejection in claim 5) have a same porosity and are connected to each other as a continuous porous multilayer in a bulk wafer (see Annotation Figure 2B). 

Regarding claim 22, Han discloses a method of forming a layered structure, comprising:  
forming a first porous multilayer (see Annotation Figure 2A, Character 1, Abstract and paragraphs [0003, 0010 – 0014, 0016 – 0019, 0039, 0040, 0044, 0051 and 0062 – 0064]) having a first porosity (see paragraph [0044]) within a substrate (see Figure 1, Character 105 and paragraphs [0040 and 0052], The examiner believe and interpret that the multiple lower layers (see Annotation Figure 2A, Character 1) read on 'substrate'  as it appears to be used by the specification.  Therefore, Han teaches a first porous multilayer is within a substrate, since the substrate is using more than one material, rather than a single base material.);

Han discloses a porous multilayer (see Annotation Figure 2B, Abstract and paragraphs [0010 – 0014, 0016 – 0019, 0039, 0040, 0044, 0051 and 0062 – 0064]) the porosity is uniform across the device (see paragraph [0044]) and a second DBR (see Figure 1, Character 150 and paragraphs [0040 – 0041 and 0067]).  
Han discloses the claimed invention except for a forming a second porous multilayer having the first porosity over the active quantum well region.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify and/or replace the second DBR to the laser of Han by porous multilayer (see Annotation Figure 2B, Character 2), because could be used in reflective structures for integrated optical devices and when both DBRs have porous multilayer provide highly reflective DBR mirrors on both sides of the active region to form a laser cavity.


    PNG
    media_image4.png
    205
    401
    media_image4.png
    Greyscale

Regarding claims 23 – 24, Han discloses forming the first porous multilayer comprises etching a region of the substrate with an acid current and the first porosity comprises controlling one or more of a concentration of the acid current and a fluid velocity of the acid current (see Figure 3, Abstract and paragraphs [0009,  0017 – 0018, 0048 – 0049]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, examiner submitted on the PTO-892 form, filed in June 12, 2020) in view of Kise et al.  (US 2007/0013991, examiner submitted on the PTO-892 form, filed in June 12, 2020).

    PNG
    media_image5.png
    239
    331
    media_image5.png
    Greyscale


Regarding claim 2, Han discloses the claimed invention except for of the substrate is composed gallium arsenide.  Kise teaches a substrate is composed gallium .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, examiner submitted on the PTO-892 form, filed in June 12, 2020) in view of Bour et al. (US 2004/0076209, examiner submitted on the PTO-892 form, filed in June 12, 2020).

Regarding claim 4, Han discloses a first epitaxial distributed Bragg reflector multilayer (see Figure 2A, Character 110a, Abstract and paragraphs [0012, 0014, 0019, 0039, 0040, 0044 and 0051 – 0064]) grown over the substrate (see Figure 1, Character 105) between the first porous multilayer (see Annotation Figures 2A, Character 1) and 
wherein the second porous multilayer (see Annotation Figure 2B, Character 2, please see rejection in claim 1) includes a second epitaxial distributed Bragg reflector multilayer (see Figure 2B, Character 150a) over the active quantum well region (see Figure 1, Character 130).

    PNG
    media_image6.png
    318
    292
    media_image6.png
    Greyscale


Han discloses the claimed invention except for a first reflectivity of the first epitaxial distributed Bragg reflector multilayer is different from a second reflectivity of the second epitaxial distributed Bragg reflector multilayer thereby causing a stack of the first porous multilayer, the first epitaxial distributed Bragg reflector multilayer, and the second epitaxial distributed Bragg reflector multilayer to allow a first light wave at a first wavelength to pass through the stack.  Bour teaches a first reflectivity of the first epitaxial distributed Bragg reflector multilayer (see Figure 1, Character 120) is different from a second reflectivity of the second epitaxial distributed Bragg reflector multilayer (see Figure 1, Character 150).  However, it is well known in the art to apply and/or modify the a first reflectivity of the first epitaxial distributed Bragg reflector multilayer is different from  a second reflectivity of the second epitaxial distributed Bragg reflector multilayer as discloses by Bour in (see paragraph [0035]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known a first reflectivity of the first epitaxial distributed Bragg reflector multilayer is different from  a second reflectivity of the second epitaxial distributed Bragg reflector multilayer as suggested by Bour to the device of Han, because when the upper DBR has a different (i.e., lower) reflectivity than the lower DBR, so that light can be emitted from the VCSEL through the upper DBR.


 Claims 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, examiner submitted on the PTO-892 form, filed in June 12, 2020), in view of Song et al. (US 2002/0044585, applicant submitted in the IDS, filed on August 30, 2019).

Regarding claim 7, Han discloses the first porous multilayer (see Annotation Figure 2A, Character 1, Abstract and paragraphs [0003, 0010 – 0014, 0016 – 0019, 0039, 0040, 0044, 0051 and 0062 – 0064]), at least the first region (see Annotation Figure 2A, 


    PNG
    media_image7.png
    309
    370
    media_image7.png
    Greyscale


Han discloses the claimed invention except for the third porous multilayer, at least the second region of the active quantum well region and the fourth porous multilayer form a second VCSEL that allows a second light wave at a second wavelength to pass through.   Song teaches a substrate (Figure 2, Character 20) with two VCSEL (see Figure 1 and ʎ2) respectively. 


    PNG
    media_image8.png
    253
    816
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    253
    816
    media_image9.png
    Greyscale


Regarding claim 17, Han discloses a layered structure, comprising: 
a substrate (see Annotation Figure 1, Character 105, Annotation Figure 2A, Character 1 and paragraphs [0040 and 0052]) comprising: 

a second porous multilayer (see Annotation Figure 2A, Character 2) having a second porosity (Examiner considered the second porosity same of first porosity.) formed therein (The examiner believe and interpret that the multiple lower layers read on 'substrate' (see Annotation Figure 2A, Character 2) as it appears to be used by the specification.  Therefore, Han teaches a second porous multilayer is within a substrate, since the substrate is using more than one material, rather than a single base material.); 
an active quantum well region (see Figure 1, Character 130 and paragraphs [0015, 0019 and 0040 – 0041]) epitaxially grown over the first (see Annotation Figure 2A, Character 1) and second (see Annotation Figure 2A, Character 2) porous multilayers.
Han discloses a porous multilayer (see Annotation Figure 2B, Abstract and paragraphs [0010 – 0014, 0016 – 0019, 0039, 0040, 0044, 0051 and 0062 – 0064]) the porosity is uniform across the device (see paragraph [0044]) and a second DBR (see Figure 1, Character 150 and paragraphs [0040 – 0041 and 0067]).  
a third porous multilayer having the first porosity above the first porous multilayer and over the active quantum well region; and a fourth porous multilayer having the second porosity above the second porous multilayer, over the active quantum well region, and spaced apart from the third porous multilayer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify and/or replace the second DBR to the laser of Han by porous multilayer (see Annotation Figure 2B, Characters 3 and 4), because could be used in reflective structures for integrated optical devices and when both DBRs have porous multilayer provide highly reflective DBR mirrors on both sides of the active region to form a laser cavity.
Han discloses the claimed invention except for second porous multilayers spaced apart from the first porous multilayer and a fourth porous multilayer spaced apart from the third porous multilayer.  Song teaches bottom reflection layer (see Figure 2 Character 21) spaced into two parts and upper reflection layer (see Figure 2, Characters 31 and 41) spaced into two parts.  However, it is well known in the art to apply and/or modify and/or replace the bottom reflection layer spaced into two parts and upper reflection layer spaced into two parts as discloses by Song in (see Figure 2, Characters 21, 31 and 41]).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify and/or replace the bottom reflection layer spaced into two parts and upper reflection layer spaced into two parts as suggested by Song to the device of Han,  to provide a separated groups of multilayer and the device could generate light with different wavelengths (ʎ1 and ʎ2) respectively, since 

Regarding claim 18, Han discloses the active quantum well region (see Figure 1, Character 130) extends laterally between the first (see Annotation Figure 2A, Character 1) and second porous multilayers (see Annotation Figure 2A, Character 2).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, examiner submitted on the PTO-892 form, filed in June 12, 2020) in view of Song et al. (US 2002/0044585, applicant submitted in the IDS, filed on August 30, 2019) further in view of Irwin et al. (US 20020179930, examiner submitted on the PTO-892 form, filed in June 12, 2020).

Regarding claims 9 and 11, Han discloses the claimed invention except for a second VCSEL.   Song teaches a substrate (Figure 2, Character 20) with two VCSEL (see Figure 2, Characters 30 and 40).  However, it is well known in the art to apply and/or modify the second VCSEL as discloses by Song in (see Figure 2, Character 40 and paragraph [0024]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or 1 and ʎ2) respectively.


    PNG
    media_image10.png
    147
    249
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    214
    305
    media_image11.png
    Greyscale


Han discloses the claimed invention except for a pseudomorphic high-electron-mobility transistor or a heterojunction bipolar transistor integrated into to a bulk wafer at a space between the second porous multilayer and the fourth porous multilayer and a pin diode integrated into the substrate at a space between the first porous multilayer and the third porous multilayer.   Irwin teaches a heterojunction bipolar transistor (see Figure 24, Character 68) and a pin diode (see Figure 46, Character 604).  However, it is well known in the art to apply and/or modify the heterojunction bipolar transistor and a pin diode as discloses by Irwin in (see Figure 24, Character 56 and 68 and paragraphs [0101, 0165]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known heterojunction bipolar transistor and a pin diode as suggested by Irwin to the device of Han, because HBTs are used for digital and analog microwave applications with frequencies up to several hundred GHz (e.g. in power amplifiers in mobile telephones .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, examiner submitted on the PTO-892 form, filed in June 12, 2020) in view of Kise et al.  (US 2007/0013991, examiner submitted on the PTO-892 form, filed in June 12, 2020), further in view of Song et al. (US 2002/0044585, applicant submitted in the IDS, filed on August 30, 2019).

Regarding claim 14, Han discloses the claimed invention except for one or more vertical porous portions perpendicular to and across the first porous multilayer, the active quantum well region and the second porous multilayer.   Kise teaches a one or more vertical porous multilayers (see Figure 12, Character 39, the reference called “hole”) perpendicular to and across the lower DRB (see Figure 12, Character 1), the active layer (see Figure 12, Character 32a) and the upper DBR (see Figure 12, Character 3).  However, it is well known in the art to apply and/or modify the one or more vertical porous multilayers as discloses by Kise in (see Figure 12, Character 39 and paragraphs [0081 – 0085]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or 
Han discloses the claimed invention except for form wherein the one or more vertical porous portions a stack of the first porous multilayer, the active quantum well region and the second porous multilayer to form multiple VCSELs.  Song teaches a substrate (Figure 2, Character 20) with two VCSEL (see Figure 2, Characters 30 and 40).  However, it is well known in the art to apply and/or modify the second VCSEL as discloses by Song in (see Figure 2, Character 40 and paragraph [0024]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known second VCSEL as suggested by Song to the device of Han, because it could generate light with different wavelengths (ʎ1 and ʎ2) respectively.

Allowable Subject Matter
Claims 12 – 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 12 recites a layered structure including the specific structure limitation of the continuous porous multilayer includes a fifth porous multilayer aligning with the pin diode, and the fifth porous multilayer has a third porosity that allows the fifth porous multilayer to reflect the first light wave at the first wavelength emitted from the active quantum well region to a direction of the pin diode which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
thickness and porosity of at least one vertical porous multilayer is selected to form a porous filter that allows a third light wave at a third wavelength to pass between two adjacent VCSELs from the multiple VCSELs, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 16 recites a layered structure including the specific structure limitation of thickness and porosity of at least one vertical porous multilayer is selected to form a porous isolation that allows no light wave passage between two adjacent VCSELs from the multiple VCSELs, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “The Office alleges Han discloses "a substrate (see Figure 1, Character 105) including a first porous multilayer (see Annotation Figure 2A, Character 1) having a first porosity (see paragraph [0044]).  But as in Figures 1 and 2 of Han, bottom-side reflector (110), the alleged "first porous multilayer," e.g., nanoporous layers (220) interleaved with non-”
Examiner wants to point out that in the last interview (filed on March 01, 2021), examiner thought the attorney was arguing that the application uses a single layer, single material, substrate which is formed to include pores while Han teaches the single layer, single material, substrate not to include pores.  Examiner agreed with this argument in the interview.  Examiner then reviewed the specification upon filing the RCE and found the position that examiner understood the applicant to be taking to not match with that of the specification. The specification disclose that the substrate uses more than one material.  The applicant disclosure on paragraph [0040] it says the first porous multilayer is formed in the substrate.  On paragraphs [0039] says Ge or GaAs substrate.  The structures containing porous layers can be applied to an epitaxial substrate such as, a III-V semiconductor (e.g. AlxGa1-xAs/AlyGa1-yAs, 0≤x, y≤1, which is GaAs/AlAs when x=0, y=1, InxGa1-x As 0≤x≤1) and/or the like and on paragraph [0065] says a substrate may have a single bulk wafer, or multiple sub-layers.  When using the disclosure of the specification it appears that Han continues to read on the claims as amended.  The examiner believe and interpret that the multiple lower layers read on 'substrate' as it appears to be used by the specification.  Therefore, Han teaches a first porous multilayer is within a substrate, since the substrate is using more than one material, rather than a single base material.   
If the applicant maintains that the substrate is in fact a single material, single layer, the spec does not appear to enable forming multiple porous layers therein capable of forming a DBR.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references:
US 2002/0163688 disclose a VCSEL comprising a DBR within a substrate.
US 2003/0081642 discloses a tunable vertical-cavity surface-emitting laser comprising a distributed Bragg reflector is arranged within an opening in a substrate.
US 6376269 disclose a VCSEL comprising a DBR within a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
 
     /Delma R Fordé/Examiner, Art Unit 2828            


                                                                                                                                                                                            /TOD T VAN ROY/Primary Examiner, Art Unit 2828